  Case 1:21-cr-10016-CBK Document 1 Filed 05/04/21 Page 1 of 4 PageID #: 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                  NORTHERN DIVISION



UNITED STATES OF AMERICA,                      CR21- iOOlb

                     Plaintiff,
                                               REDACTED INDICTMENT

     vs.
                                               Bribery Concerning Programs Receiving
SVEN SCHREIBER, and                            Federal Funds
ARNALDO PICCINELLI,
                                               18U.S.C. S666

                     Defendants.



     The Grand Jury charges:

     At all times material to this Indictment and to each count alleged herein:

     - The      Information       Technology    Department was a      governmental

         department of the Standing Rock Sioux Tribe ("SRST" or "Tribe"), a

           tribal government that received federal assistance in excess of $10,000

         during each of the following one-year federal fiscal periods: October 1,

         2015, and September 30, 2016; October 1, 2016, and September 30,

         2017; October 1, 2017, and September 30, 2018; October 1, 2018, and

         September 30, 2019.

     -   SRST is located in the States and Districts of South Dakota and North

           Dakota.


     -     Beginning in or around December 2015, Defendant Sven Schreiber

           became the Director of the Information Technology Department of the

           SRST. Defendant Schreiber's duties included, among other things.
  Case 1:21-cr-10016-CBK Document 1 Filed 05/04/21 Page 2 of 4 PageID #: 2




          serving as the Tribe's primary contact with outside vendors and

          generating bids, contracts, and agreements relating to the work of the

          Tribe's Information Technology Department.

      - Defendant Arnaldo Piccinelli provided information technology services

          on a sole-source, contract basis with the Tribe, by and through its

          Information Technology Department. Defendant Schreiber served as

          Defendant Piccinelli's point of contact regarding all ofthe contracts with

          the Tribe.


      -   Defendant Piccinelli accepted payments from the Tribe, at the direction

          of Defendant Schreiber, via checks made payable to Defendant

          Piccinelli individually or to Defendant Piccinelli's for-profit corporation.

          Hexagon Code, Incorporated.

                                     COUNT 1


      On or about the 16th day of February, 2017, in the District of South

Dakota and elsewhere, the Defendant, Sven Schreiber, did corruptly solicit,

demand, agree, and agree to accept a thing of value from a person, intending to

be influenced and rewarded in connection with a transaction and series of

transactions of the Information Technology Department of the Standing Rock

Sioux Tribe, involving $5,000 or more, all in violation of 18 U.S.C. § 666(a)(1)(B).

                                     COUNT 2


      Between on or about the 1st and 14th days of September, 2017, in the

District of South Dakota and elsewhere, the Defendant, Sven Schreiber, did

corruptly solicit, demand, agree, and agree to accept a thing of value from a



                                         [2]
   Case 1:21-cr-10016-CBK Document 1 Filed 05/04/21 Page 3 of 4 PageID #: 3




person, intending to be influenced and rewarded in connection with a

transaction and series of transactions of the Information Technology Department

of the Standing Rock Sioux Tribe, involving $5,000 or more, all in violation of 18

U.S.C. § 666(a)(1)(B).

                                      COUNT 3


      Between on or about the 19th and 25th days of July, 2019, in the District

of South Dakota and elsewhere, the Defendant, Sven Schreiber, did corruptly

solicit, demand, agree, and agree to accept a thing of value from a person,

intending to be influenced and rewarded in connection with a transaction and

series of transactions of the Inforrnation Technology Department of the Standing

Rock Sioux Tribe, involving $5,000 or more, all in violation of 18 U.S.C.

§ 666(a)(1)(B).

                                      COUNT 4
                          I




      On or about the i6th day of February, 2017, in the District of South
                         j
Dakota and elsewhere, jthe Defendant, Arnaldo Piccinelli, did corruptly give,
                         1
offer, and agree to give a thing of value to any person intending to influence and
                          i
reward Sven Schreiber, a.n agent of the Standing Rock Sioux Tribe, in connection

with a transaction and series of transactions of the Information Technology
                       I
Department of the Standing Rock Sioux Tribe, involving $5,000 or more, all in

violation of 18,U.S.C. § 666(a)(2).

                                      COUNT 5


      Between on or about the 1st and 14th days of September, 2017, in the

District of South Dakota and elsewhere, the Defendant, Arnaldo Piccinelli, did



                                        [3]
  Case 1:21-cr-10016-CBK Document 1 Filed 05/04/21 Page 4 of 4 PageID #: 4




corruptly give, offer, and agree to give a thing of value to any person intending

to influence and reward Sven Schreiber, an agent of the Standing Rock Sioux

Tribe, in connection with a transaction and series of transactions of the

Information Technology Department of the Standing Rock Sioux Tribe, involving

$5,000 or more, all in violation of 18 U.S.C. § 666(a)(2).

                                     COUNT 6


      Between on or about the 19th and 25th days of July, 2019, in the District

of South Dakota and elsewhere, the Defendant, Arnaldo Piccinelli, did corruptly

give, offer, and agree to give a thing of value to any person intending to influence

and reward Sven Schreiber, an agent of the Standing Rock Sioux Tribe, in

connection with a transaction and series of transactions of the Information


Technology Department of the Standing Rock Sioux Tribe, involving $5,000 or

more, all in violation of 18 U.S.C. § 666(a)(2).

                                              A TRUE BILL:


                                              Name Redacted


                                              Foreperson
DENNIS R. HOLMES
Acting United States Attorney




                                        [4]
